UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1641


CHARLES RAWLINGS,

                Plaintiff - Appellant,

          v.

CITY OF BALTIMORE, Mayor and City Council Dept. of Public
Works,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-02077-BEL)


Submitted:   November 2, 2012              Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Rawlings, Appellant Pro Se.      Justin Sperance Conroy,
Assistant Solicitor, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles    Rawlings     appeals    the   district       court’s      order

denying    his    motion       for   reconsideration      of    the    order   denying

relief    on    his    employment      discrimination       complaint.         We    have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm      for     the    reasons    stated    by     the    district      court.

Rawlings v. City of Baltimore, No. 1:10-cv-02077-BEL (D. Md.

Apr. 16, 2012).            We dispense with oral argument because the

facts    and    legal    contentions      are    adequately       presented     in    the

materials      before     the    court    and    argument      would   not     aid    the

decisional process.



                                                                               AFFIRMED




                                           2